                                          Case 5:19-cv-06649-BLF Document 17 Filed 03/26/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                            UNITED STATES DISTRICT COURT
                                   5                          NORTHERN DISTRICT OF CALIFORNIA
                                   6
                                         MICHAEL MAX VALADEZ,
                                   7                                                   Case No. 19-06649-BLF (PR)
                                                      Petitioner,
                                   8
                                                v.                                     JUDGMENT
                                   9
                                         SCOTT FRAUENHEIM, Warden,
                                  10
                                                      Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13         For the reasons stated in the order denying the petition for a writ of habeas corpus,
                                  14   judgment is entered in favor of Respondent and against Petitioner.
                                  15         IT IS SO ORDERED.
                                  16   Dated: __March 26, 2021____                     ________________________
                                                                                       BETH LABSON FREEMAN
                                  17
                                                                                       United States District Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
